NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GILBERT RAMIREZ,                                No. 20-15825

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00827-TLN-KJN

 v.

E. ROSE, Correctional Officer,                  MEMORANDUM*

                Defendant-Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      California state prisoner Gilbert Ramirez appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2014) (en banc). We affirm.

      The district court properly granted summary judgment because Ramirez did

not exhaust his administrative remedies, and failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion requires

“using all steps that the agency holds out, and doing so properly (so that the

agency addresses the issues on the merits)” (citation and internal quotation marks

omitted)); see also Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (setting forth

circumstances when administrative remedies are effectively unavailable).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2